COURT OF APPEALS FOR THE
                                FIRST DISTRICT OF TEXAS AT HOUSTON

                                         ORDER ON MOTIONS
Cause number:             01-14-00924-CR
Style:                    Ex parte Nii-Otabil Nelson
Date motions filed*:      July 9, 2015
Type of motions:          Motion to Extend Time to File Appellant’s Motion for Rehearing
Parties filing motions: Appellant’s new counsel Andre D. Evans
Document to be filed:     Appellant’s Motion for Rehearing

Is appeal accelerated?        Yes.

If motion to extend time:
       Original due date:                  July 15, 2015
       Number of extensions granted:            0        Current Due Date: July 15, 2015
       Date Requested:                     N/A (45 days requested)

Ordered that motions are:
       Granted, in part:
            If document is to be filed, document due: August 14, 2015.
             No further extensions of time will be granted absent extraordinary circumstances.
          Denied
          Dismissed (e.g., want of jurisdiction, moot)
          Other: _____________________________________
          Appellant’s motion for a 45-day extension of time to file a motion for rehearing is
          granted, in part, until August 15, 2015, because he retained new counsel on July 3,
          2015, and needs time to obtain evidence via his open records request sent on July 7,
          2015, to the State, but no further extensions will be granted absent extraordinary
          circumstances given this is an accelerated appeal. See TEX. R. APP. P. 49.4. The
          Clerk of this Court is directed to note Andre D. Evans’ appearance as additional
          counsel for appellant. See id. at 6.2. If counsel Lott J. Brooks III, requests withdrawal,
          he must file a motion that complies with Rule 6.5(d).

Judge’s signature: /s/ Laura Carter Higley
                   
Date: July 14, 2015

November 7, 2008 Revision